Citation Nr: 1141976	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  06-35 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to March 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision by Huntington, West Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied entitlement to service connection for a psychiatric disorder, claimed as PTSD.  A timely appeal was noted with respect to that decision.  The claims folder was later transferred to the jurisdiction of the Louisville RO. 

In December 2009, the Board remanded this issue to the RO (via the Appeals Management Center (AMC)) for further evidentiary development.  After completion of the requested development, the case was returned to the Board for further appellate action. 

In September 2010, the Board denied service connection for PTSD, and remanded the matter of service connection for a psychiatric disability other than PTSD for further development.  

The Veteran appealed that portion of the September 2010 Board decision that denied entitlement to service connection for PTSD to the United States Court of Appeals for Veterans Claims (Court).  In February 2011, the Court granted a Joint Motion for Remand, which vacated the Board decision and remanded it for action consistent with the Joint Motion.  The matter has now been returned to the Board in accordance with the Joint Motion.  


FINDINGS OF FACT

1.  The Veteran is presumed to have been sound upon entrance into active service, and there is no clear and unmistakable evidence to rebut this presumption.  

2.  A preponderance of the evidence is against a finding that PTSD had its clinical onset in service, increased in severity in service or is otherwise related to the Veteran's period of active duty.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1111, 1111, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2011).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.  

In this case, the Veteran was provided with a letter in August 2004 that contained all of the notification required by 38 C.F.R. § 3.159, as defined by Pelegrini.  This letter was provided to the Veteran prior to the initial adjudication of her claim.  She was provided a second letter in March 2007 that notified her of the way initial disability ratings and effective dates are established, which met the requirements of Dingess.  While this portion of the notice was not provided until after the initial adjudication of the claim, the delay did not result in any harm to the Veteran as her claim has been readjudicated since she received the notice and had an opportunity to respond.  The Board concludes that the duty to notify has been met.  

The Board further concludes that the duty to assist has also been met.  The Veteran's service treatment records have been obtained.  Private medical records have been obtained.  She was afforded a VA examination, and relevant opinions have been obtained from the examiner after a review of the claims folder.  There is no indication that there is any relevant evidence outstanding in this claim, and the Board will proceed with consideration of the Veteran's appeal.

Service Connection

The Veteran contends that she has developed PTSD as a result of active service.  She states that she was sexually harassed and stalked during service, and argues that this led to the onset of her current symptoms.  In the alternative, she argues that any pre-existing PTSD was aggravated during service. 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in- service stressor; and credible supporting evidence that the claimed in- service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f). 

If a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  See 38 C.F.R. § 3.304(f)(4).

Lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson; see Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu, 2 Vet. App. at 494-95 (lay person may provide eyewitness account of medical symptoms).  

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

The Veteran has claimed PTSD due to sexual harassment during service. Specifically, she has stated that she was the subject of dozens of harassing and sexually explicit telephone calls placed to her home by a fellow service member, who also told her that he was stalking her at work and at home, causing her to fear for her safety.  

The Veteran's service treatment records make no reference to psychiatric complaints or treatment, nor is it evident from her treatment or personnel records that she had a dramatic change in behavior indicative of a personal trauma.  The Veteran did take a voluntary early discharge from the military; however, personnel records attribute the early discharge to her pregnancy.  The Veteran has stated that she took advantage of the opportunity to get out of the military as quickly as possible because of the harassment and stalking she had endured.  Her March 1974 discharge examination showed no psychiatric abnormalities; however, she did state "don't know" when asked if she had a "nervous condition of any sort" on her concurrent Report of Medical History.  

However, her former husband, who has personal knowledge of the events described by the Veteran, has corroborated her account in an August 2004 letter.  He indicated that the Veteran's behavior changed dramatically as a result of the stalking and harassment.  She became reclusive and paranoid, and both the Veteran and her former husband stated that the Veteran's behavioral changes so affected their marriage that the couple divorced only two years later.  The Board finds the statements from the Veteran and her former husband are credible, and that the events claimed by the Veteran to have precipitated her PTSD occurred. 

Post-service clinical records from River Park Hospital, dating from 1990 to 2005, show that the Veteran has been hospitalized on numerous occasions for psychiatric symptomatology.  Her diagnoses include PTSD, which was attributed by clinicians to childhood sexual abuse.  There was no mention in any of the clinical notes of an in-service episode of stalking and sexual harassment. 

The Veteran was afforded a VA mental health examination in February 2010.  After reviewing the claims folder and conducting a personal interview of the Veteran, the examiner found that the Veteran does have PTSD, but that it began "in childhood following severe abuse with a likely onset prior to the military during adolescence."  The examiner concluded that the Veteran's in-service stressor did not comply with all of the DSM-IV criteria for a diagnosis of PTSD.  He noted that the Veteran "certainly qualifies for a co-morbid diagnosis of Anxiety Disorder, NOS, and has some symptoms attributed to trauma occurring during childhood...It is more apparent that her present socially and occupationally impaired functioning is solely due to Bipolar and Personality Disorders." 

After careful consideration of the Veteran's contentions and the evidence, the Board finds that the preponderance of the evidence is against finding that PTSD was incurred due to or aggravated by active service.  

As noted, the Veteran's service treatment records are negative for evidence of PTSD.  This includes her June 1973 entrance examination, which indicates that a psychiatric examination was normal.  The Veteran also denied all psychiatric symptoms on a Report of Medical History obtained at that time.  

Regulations state that a Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).  As the June 1973 entrance examination was normal, the Veteran is presumed to have been sound upon her induction to service.  

Once it is established that a veteran is entitled to the presumption of soundness, it must be determined whether or not there is sufficient evidence to rebut this presumption.  Pursuant to 38 U.S.C.A. § 1111, there is a two-pronged test for consideration in determining whether the presumption of soundness has been rebutted.  First, VA must show by clear and unmistakable evidence that the disease or injury existed prior to service.  Second, VA must show by clear and unmistakable evidence that the pre-existing disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003. 

In order to rebut the presumption of soundness, the evidence, whatever it may be, must lead, clearly and unmistakably, to the conclusion that the injury or disease existed before the veteran entered the service.  Harris v. West, 203 F. 3d 1347 (2000). 

Clear and unmistakable evidence means that the evidence " 'cannot be misinterpreted and misunderstood, i.e., it is undebatable .'  " Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (citing Vanerson v. West, 12 Vet. App. 254, 258-59 (1999)).  The clear-and-unmistakable evidence standard is an "onerous" one. Laposky v. Brown, 4 Vet. App. 331, 334 (1993) 

The Board finds that the evidence does not clearly and unmistakably show that the Veteran's PTSD existed prior to service.  The February 2010 examiner opined that the Veteran's PTSD had a "likely onset prior to the military".  The Board notes that while the word "likely" suggests that PTSD existed prior to service, it does not connote the certainty required to find that it is undebatable that the PTSD existed prior to service.  Without that degree of certainty, the February 2010 opinion does not constitute the clear and unmistakable evidence that is required to rebut the presumption of soundness.  Moreover, PTSD was not clinically manifested during service.  There were no pertinent findings in the service treatment records and the psychiatric evaluation at service discharge revealed normal findings.  While the private medical records contain diagnoses of PTSD that the examiners attributed to childhood traumas, there is no convincing evidence that PTSD either had its onset in service or increased in severity therein.  

Upon review, the Board finds that a preponderance of the evidence is against a finding that the Veteran has PTSD due to stressors incurred during service.  

The Board notes the diagnosis of PTSD in the River Park Hospital records; however, the diagnosis was also based on pre-service childhood stressors, with no reference to any military stressor.  Thus, the Board does not find the PTSD diagnosis reflected in the River Park Hospital Records to be probative evidence that the Veteran has PTSD due to stressors incurred in service.

Similarly, the February 2010 VA examiner also determined that the Veteran's PTSD was the result of traumas she experienced as a child.  He further concluded that the Veteran's in-service stressor did not comply with all of the DSM-IV criteria for a diagnosis of PTSD.  Finally, he concluded that the Veteran's current problems were due to her bipolar disorder, and that she did not currently meet the criteria for a diagnosis of PTSD.  The VA examiner is competent to make such a finding, which is reasonably based on a review of all of the evidence of record, including the Veteran's stated history.  

Therefore, as there is no convincing evidence that relates the Veteran's diagnoses of PTSD to the events she experienced in service, the preponderance of the evidence is against her claim for service connection for PTSD.  

In reaching this decision, the Board acknowledges the Veteran's belief that her PTSD is causally related to stressors that occurred during active service and/or that her PTSD had its onset in service or increased in severity during active duty.  While she is competent to describe the events that occurred, she is not shown to have expertise in the diagnosis or etiology of psychiatric diseases.  As such, her lay opinion as to the nature and etiology of her psychiatric disability lacks the probative value of the disinterested medical experts who have given their opinions on the claim.  As a clear preponderance of the evidence is against a finding that the Veteran's PTSD is causally related to active service, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  

Furthermore, as the February 2010 VA examiner found that the Veteran does not currently have a diagnosis of PTSD, the impact of McClain v. Nicholson, 21 Vet. App. 319 (2007) must be considered.  In McClain, the Court held that for a claim for service connection, the current disability requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  

The February 2011 Joint Motion noted that there is conflicting evidence as to whether or not the Veteran currently has a diagnosis of PTSD.  The private treatment records dating from 1990 to 2005 contain diagnoses of PTSD.  As the Veteran's claim was submitted in July 2004, this encompasses the period on appeal.  In contrast, the February 2010 VA examiner determined that the Veteran did not currently meet the criteria for a diagnosis of PTSD.  

While the Veteran had a diagnosis of PTSD during the period on appeal, this does not impact the outcome of this decision.  In every instance, the private medical records have attributed the diagnoses of PTSD to the traumas the Veteran sustained during childhood.  There is no medical opinion that relates these diagnoses of PTSD to events in active service.  In fact, although these records include extensive discussions of the Veteran's history and childhood traumas, they do not include any mention of the events in service the Veteran now believes resulted in her PTSD.  This would suggest that either the Veteran did not find these events significant enough to report, or that if she did report them the examiner did not find them significant enough to record.  Therefore, even though the Veteran had a diagnosis of PTSD during the appeal period, there is no competent evidence whatsoever that relates this diagnosis to active service.  Thus, the holding in McClain does not impact the outcome of this decision.  Entitlement to service connection for PTSD is not warranted.  


ORDER

Entitlement to service connection for post-traumatic stress disorder is denied. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


